Citation Nr: 1013031	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-06 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for patellofemoral 
syndrome of the bilateral knees with osteoarthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to 
January 2004.  She also served in the United States Army 
National Guard.  On her September 2005 application for VA 
compensation (VA Form 21-526), she noted a period of basic 
training from April 1985 to August 1985.  There is no 
document in the claims file that is usually accepted for 
verifying this period of service, but if it was a period of 
basic training on enlistment to the National Guard, it 
probably was considered active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 RO decision, which, in 
pertinent part, denied the Veteran's claim seeking service 
connection for patellofemoral syndrome of the bilateral 
knees with osteoarthritis.

The Board remanded the matter for further development in 
July 2009.  That development was completed, and the case has 
since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's bilateral osteoarthritis of the knees 
clearly and unmistakably existed prior to service.

2.  The Veteran's preexisting bilateral knee disorder 
clearly and unmistakably did not permanently worsen or 
increase in severity during service. 




CONCLUSION OF LAW

Patellofemoral syndrome of the bilateral knees with 
osteoarthritis was not incurred in or aggravated by active 
service.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 
1153, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO provided the appellant with notice of 
the information or evidence needed to substantiate her claim 
in a letter dated in October 2005, as well as in the August 
2006 statement of the case (SOC).  Although this entire 
notice was not provided before the initial adjudication of 
the claim in the January 2006 rating decision, the claim was 
readjudicated in multiple supplemental SOCs (SSOCs), most 
recently in December 2009.  Therefore, any timing defect 
regarding the notice has been cured and no prejudice to the 
Veteran has resulted.  Prickett v. Nicholson, 20 Vet. App. 
370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and 
readjudicating the claim and notifying claimant of such 
readjudication in the statement of the case).  

Concerning the content of the notice with regard to the 
claim for service connection, the appellant has not alleged 
that VA failed to notify her about the information and 
evidence that is necessary to substantiate a claim for 
service connection for a bilateral knee disability.  The 
first notice requirement was met by VA in the October 2005 
notice letter in which the RO informed the appellant that to 
establish service connection for a disability, the evidence 
must show three things:  (1) an injury in military service 
or a disease that began in or was made worse during military 
service or an event in service causing injury or disease; 
(2) a current physical or mental disability; and, (3) a 
relationship between the current disability and an injury, 
disease, or event in service.  With regard to the first 
element that must be shown, the RO stated that VA would 
obtain the appellant's service treatment records and other 
military records if needed.  Concerning the second part that 
must be shown, the RO informed the appellant as part of the 
August 2006 SOC that a current disability may be shown by 
medical evidence or other evidence showing persistent or 
recurrent symptoms of disability, and the RO stated that it 
would get any records that the appellant told VA about in 
this regard.  Finally, the RO told the appellant that the 
third element is usually shown by medical records or 
opinions and indicated that he could submit this medical 
evidence or VA would request it if the appellant told VA 
about it.  

The second notice requirement, concerning the information or 
evidence that the appellant was to provide, also has been 
met in this case in the October 2005 letter, where attached 
to the correspondence included an attachment entitled "What 
the Evidence Must Show."  

The third notice requirement, the information and evidence 
that VA would provide, also has been met in this case 
because the RO informed the appellant in October 2005 that 
VA would obtain her service treatment records and other 
military records if needed; that VA would assist her in 
getting any records, including medical records, employment 
records, or records from other Federal agencies, which the 
appellant told VA about; and, that it would provide her with 
a medical examination or obtain a medical opinion if VA 
decided that it was necessary to make a decision on her 
claim.  The RO also informed the appellant in October 2005 
that it would help her obtain private treatment records if 
he completed the attached VA Form 21-4142 (Authorization and 
Consent to Release Information) form that would authorize 
the RO to assist her in this regard.

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the Veteran has not been provided notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
 Despite this failure the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision. 
 In this regard,.the Board notes that service connection was 
awarded for another disability in the January 2006 rating 
decision and a disability rating and effective date were 
assigned.  Therefore, the Board concludes that a reasonable 
person could be expected to understand from the award of 
service connection for one disability that a disability 
rating and an effective date will be assigned if service 
connection is awarded for another disability.  Sanders v. 
Nicholson, 487 F.3d 881, 877 (2007), rev'd on other grounds 
by Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with her 
claim.  

The Veteran was also afforded VA examinations in November 
2005 and November 2008, and an additional medical 
examination (with requested medical opinion) was obtained in 
October 2009.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As discussed below, the Board 
finds that the October 2009 VA medical examination and 
opinion obtained in this case is more than adequate, as it 
is predicated on a full reading of the service treatment 
records as well as the private and VA medical records 
contained in the Veteran's claims file.  It considers all of 
the pertinent evidence of record, to include the statements 
of the appellant, and provides a complete rationale for the 
opinions stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

VA has further assisted the Veteran and her representative 
throughout the course of this appeal by providing them with 
a SOC and SSOCs, which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.

The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the Veteran that reasonably affects the 
fairness of this adjudication.  Indeed, the Veteran has not 
suggested that such an error, prejudicial or otherwise, 
exists.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of her claim 
and did in fact participate.  Washington v. Nicolson, 21 
Vet. App. 191 (2007).  Hence, there is no error or issue 
that precludes the Board from addressing the merits of these 
service connection claim.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the 
current existence of the disability for which service 
connection is being claimed; (2) competent evidence of a 
disease contracted, an injury suffered, or an event 
witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 
5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)).  In many cases, medical evidence is required to 
meet the requirement that the evidence be "competent."  
However, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  Barr at 309.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(July 16, 2003).

Although there was no entrance examination when the Veteran 
was ordered to active duty from the Army Reserve in February 
2003, she is still presumed sound at entrance as to her 
knees unless there were such an examination showing a knee 
disorder.  38 U.S.C.A. § 1111; see Doran  v. Brown, 6 Vet. 
App. 283, 286 (1994) (where an induction examination may 
have been conducted but where the report of that examination 
was not available, case treated as if the presumption of 
sound condition attached but was rebutted); see also Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994) (noting that, 
by conducting both induction and separation physical 
examinations, the government is in best position to have 
reliable medical evidence about changes in a preexisting 
condition; if it does not, it cannot penalize the veteran in 
favor of whom all doubts are to be resolved); cf. Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991) (holding that the 
presumption of sound condition "only attaches where there 
has been an induction examination in which the later 
complained of disability was not detected"). 

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999) (noting that "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the 
evidence, is a lower burden to satisfy than clear and 
unmistakable evidence).  It is an "onerous" evidentiary 
standard, requiring that the no-aggravation result be 
"undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) 
(citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) 
(citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and 
Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, 
C.J., concurring in part and dissenting in part).  
Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands -- that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection -- must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government 
fails to rebut the presumption of soundness under section 
1111, the veteran's claim must be considered one for service 
incurrence or direct service connection.  See Wagner, 370 
F.3d at 1094, 1096 (indicating that, in cases where the 
presumption of soundness cannot be rebutted, the effect is 
that claims for service connection based on aggravation are 
converted into claims for service connection based on 
service incurrence).

For veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service, and clear and unmistakable evidence includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural 
progress of the condition.  38 C.F.R. § 3.306(b).  Temporary 
or intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for 
a non-combat veteran to show increased disability for the 
purposes of determinations of service connection based on 
aggravation under section 1153 unless the underlying 
condition worsened.  Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

The Veteran is seeking service connection for patellofemoral 
syndrome of the bilateral knees with osteoarthritis.  
Specifically, she asserts that she injured her bilateral 
knees by tripping over a tent stake and falling to the 
ground while on active duty in March 2003.  See March 2006 
notice of disagreement and September 2005 statement.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for 
patellofemoral syndrome of the bilateral knees with 
osteoarthritis.  In this case, the presumption of soundness 
applies because, as noted, there was no examination 
conducted in the course of the Veteran's entry into active 
duty in February 2003.  See Doran.  

However, as an initial matter, the Board finds that the 
Veteran did have a preexisting bilateral knee disorder which 
clearly and unmistakably existed prior to her entering 
service.  In this regard, in October 2000, prior to the 
Veteran's period of active duty from February 2003 to 
January 2004, she was diagnosed with mild osteoarthritis of 
both knees, especially patellofemoral joint, secondary to 
mild patellar malalignment.  See October 2000 treatment 
record from Dr. G.G.O., M.D.  It was noted at this time that 
the Veteran complained of bilateral knee pain for the past 6 
to 8 months.  Id.

A review of the Veteran's service treatment records reflects 
that the Veteran complained of "pain in the inter (sic) 
aspect of the thighs" and outer aspect of the left thigh in 
March 2003 following an incident in which she tripped and 
fell forward to the ground.  A March 2003 service treatment 
record reflects that the Veteran hooked her left leg on a 
tent rope, overextending hip flexors and back.  The Veteran 
complained that her left leg and flexor muscles really hurt.  
In a June 2003 service treatment record, the Veteran 
complained of left-sided hip pain since March 2003, with 
pain going down to the left knee.  In a separate June 2003 
service treatment record, the Veteran was noted as 
complaining of bilateral anterior knee pain.  In a November 
2003 service treatment record, the Veteran was noted as 
complaining of knee pain since 2000.  She denied trauma at 
this time and was noted as having a history of 
osteoarthritis in the bilateral knees.  In a separate 
service treatment record from November 2003, the Veteran was 
noted as complaining of bilateral knee pain.

In a January 2008 private treatment record, Dr. G.G.O., M.D. 
diagnosed the Veteran with bilateral knee osteoarthritis, 
especially patellofemoral joints.  This physician noted that 
the Veteran wondered if the physical activity with 40 pounds 
of gear had accelerated the deterioration of her knees 
beyond the normal daily wear and tear.  The examiner stated 
that he believed this was certainly the case.  In March 
2008, this physician stated that, upon review of the 
Veteran's service treatment records, the Veteran's bilateral 
patellofemoral syndrome with osteoarthritis was very likely 
caused by her military service.

The Veteran underwent a VA examination in November 2008.  
The examiner reviewed the claims file and noted the 
Veteran's reports of having bilateral knee pain for quite 
some time which worsened after a March 2003 incident, in 
which she tripped over a tent stake.  The examiner noted 
that X-rays from October 2000 revealed the Veteran had a 
mild hint of early arthritis bilaterally, especially to the 
patellofemoral joints, secondary to mild patellar 
malalignment.  The examiner noted that there was no evidence 
of increased knee pain immediately following the 2003 
incident.  The examiner further noted that the Veteran had 
been found to have multiple musculoskeletal problems, 
including osteoarthritis of the patellofemoral joints, both 
hips, both first metatarsophalangeal joints with early 
bunion deformity, osteoarthritis of the right sacroiliac 
joint, leg length discrepancy with the right leg being 
shorter than the left, and a history of a chronic partial 
tear of the right proximal hamstring attachment.

Upon physical examination of the Veteran, the examiner 
diagnosed the Veteran with mild degenerative changes, 
principally centered upon the bilateral patellofemoral 
joints.  In conclusion, the examiner noted that there was 
evidence of the start of arthritic changes to both knees in 
2000, at which time she had bilateral knee pain.  The 
examiner also observed that there was no documentation of 
knee pain following the accident in March 2003.  Therefore, 
the examiner determined that the Veteran's current 
osteoarthritis of both knees was not caused by the accident 
that occurred in 2003.  The Veteran reportedly had 
osteoarthritis of multiple joints.  The Veteran had 
documented mild degenerative joint disease in 2000 and still 
had mild degenerative joint disease.  The examiner noted 
that, technically, there had not been any significant 
worsening of the degenerative joint disease per X-ray since 
2000.  Because she had documented degenerative joint disease 
of other joints, and there had been no significant change 
per X-ray from 2000 until now, the examiner determined that 
the issue of knee aggravation due to service could not be 
resolved without resorting to mere speculation.

As the Board noted in July 2009, while the November 2008 VA 
opinion appeared to be adequate with regard to the question 
of whether the Veteran's bilateral knee disability had its 
onset in or was the otherwise the result of an injury 
incurred on active duty, the examiner did not offer a 
definitive opinion with regard to whether the Veteran's 
current bilateral knee disability was or was not aggravated 
by her active duty service but instead stated that the issue 
could not be resolved without resort to speculation.  See, 
generally, Emenaker v. Peake, No 2008-7051 (Fed. Cir. Dec. 
31, 2008) (discussing equivocal language in opinions 
regarding increase in disability and natural progression of 
diseases).  The Board noted that once VA undertakes a duty 
to provide a medical examination, due process requires VA to 
notify the claimant prior to the adjudication of the claim 
of any inability to obtain evidence sought (including a VA 
examination with medical opinion).  See Barr; see also Daves 
v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. 
Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's 
duty to return an inadequate examination report "if further 
evidence or clarification of the evidence... is essential 
for a proper appellate decision").

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the Veteran's bilateral knee 
disorder clearly and unmistakably preexisted service.  The 
Board must also determine whether the Veteran's preexisting 
knee disorder was aggravated during service.  To make this 
determination, the Board must consider the Veteran's service 
treatment records as well as evidence developed after 
service.  Although the Board acknowledges that the Veteran 
did experience symptomatology related to her knees in 
service, the Board also notes that aggravation for purposes 
of entitlement to VA compensation benefits requires more 
than that a preexisting disorder become intermittently 
symptomatic during service.  There must be permanent 
advancement of the underlying pathology.  

In order to obtain an opinion as to the question of in-
service aggravation, pursuant to the Board's July 2009 
remand, a VA examination was conducted.  Review of the 
examination report, dated in October 2009, shows that the 
examiner reviewed the claims file (including pre and post 
service treatment records (private and VA), as well as the 
Veteran's service treatment records) and performed a 
physical examination.  The examiner specifically commented 
on pre-service medical findings as well as service treatment 
record findings, as discussed above, dated in March 2003, 
June 2003, and November 2003.  The examiner is shown to have 
recounted in detail the Veteran's medical history pertaining 
to her knees, beginning in October 2000.  Following a review 
of the claims file, including the medical records (service 
treatment record, private medical records, and VA medical 
treatment records), the examiner opined that there was no 
increase in knee disability during the Veteran's service 
time.  In support of the opinion, the examiner pointed out, 
in observing the 2000 finding of mild osteoarthritis of the 
knee joints, the March 2003 accident findings, and the 
subsequently dated service treatment records, that 
patellofemoral pain syndrome can be temporarily worsened 
with increased physical training but often returns to 
baseline with conservative therapy.  The examiner opined 
that there was no increase in disability during the 
Veteran's service time based on the facts that the Veteran 
had bilateral knee pain with mild arthritis in 2000 and that 
there was only one episode of increased pain while in the 
service, and in observing that temporary or intermittent 
flare ups of symptoms of a preexisting condition alone does 
not constitute increased disability.  
The Board does acknowledge the January and March 2008 
letters from a private physician, Dr. G.G.O., M.D., which 
essentially stated, respectively, that the Veteran's 
bilateral knee disorder was aggravated by her military 
service (though the examiner did not comment on the 
Veteran's pre-service knee findings) and also that the knee 
disorder was "very likely caused" by her military service.  
However, the law is clear that it is the Board's duty to 
assess the credibility and probative value of evidence, and 
provided that it offers an adequate statement of reasons and 
bases, the Board may favor one medical opinion over another.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 
7 Vet. App. 488 (1995) (the Board may adopt a particular 
independent medical expert's opinion for its reasons and 
bases where the expert has fairly considered the material 
evidence of record).  The Board, of course, is not free to 
reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).

After weighing the medical evidence, when compared to the 
opinions expressed by Dr. G.G.O., M.D., the Board finds the 
opinions found as part of the November 2008 and October 2009 
VA examinations to be most probative.  While Dr. G.G.O., 
M.D., as part of his March 2008 opinion noted that he had 
reviewed the Veteran's service treatment records (he made no 
such assertion as part of his January 2008 opinion), neither 
opinion supplied by Dr. G.G.O., M.D. is shown to have 
included either an explanation or discussion of the relevant 
facts in this case, and as such, his opinion rests on 
incomplete information.

In contrast, the November 2008 VA examiner offered his 
opinion based on a review of all of the evidence, including 
the Veteran's service treatment records and post-service 
treatment records, and he offered a thorough rationale for 
the opinion reached - that the Veteran's current bilateral 
osteoarthritis of the knees was caused by her military 
service, to specifically include the March 2003 accident -- 
that is clearly supported by the evidence of record.  
Indeed, the examiner in November 2008 specifically discussed 
the Veteran's past medical history as documented in the 
records.  The same is true for the VA examiner who conducted 
the October 2009 examination; this examiner also offered his 
opinion - that there was no increase in disability of the 
Veteran's preexisting knee disorder during her military 
service - after having had an opportunity to review the 
Veteran's claims folder.  The examiner in October 2009 also 
specifically commented as to the findings found in the 
November 2008 VA examination.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (noting that it is what an 
examiner learns from the claims file for use in forming the 
expert opinion that matters and that, when the Board uses 
facts obtained from one opinion over another, it is 
incumbent upon the Board to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment).

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  See also Kightly v. 
Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 
345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
the greatest probative weight to the opinions of the 
November 2008 and October 2009 VA examiner who had the 
benefit and review of all pertinent medical records and who 
provided a rationale supported by the record.  Therefore, 
the Board is of the opinion that there is clear and 
unmistakable evidence establishing that the Veteran's 
preexisting bilateral knee disorder, to include 
osteoarthritis, did not chronically worsen or increase in 
severity during her period of service.  Accordingly, the 
Board finds that her bilateral knee disorder was not 
aggravated by service.

The Board further takes note that the Veteran's accredited 
representative, as part of her January 2010 Informal Hearing 
Presentation, seemed to take exception to the fact that a 
particular service treatment record (dated in November 2003) 
had not been discussed.  Review of the Board's July 2009 
remand, as well as this decision, both reveal that the that 
medical record had been discussed.  To this point, the Board 
does notes that it has reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence 
submitted by an appellant or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis above has 
focused specifically on what evidence was needed to 
substantiate the claim and what the evidence in the claims 
file showed, or failed to show, with respect to the claim.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Based on the foregoing, the Board finds the Veteran's 
patellofemoral syndrome of the bilateral knees with 
osteoarthritis clearly and unmistakably existed prior to her 
second period of active duty service and that it clearly and 
unmistakably was not aggravated by service.  Thus, the 
presumption of soundness is rebutted.  38 U.S.C.A. § 1111.  
See also VAOPGCPREC 03-2003 (July 16, 2003).  The Board 
finds further, that a discussion of whether the presumption 
of aggravation has been rebutted in this case under the 
provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) is 
unnecessary as the Board has found by clear and unmistakable 
evidence that the Veteran's bilateral knee disorder was not 
aggravated by service in order to conclude that there was a 
preexisting disorder.  VA's General Counsel found that such 
a finding would necessarily be sufficient to rebut the 
presumption of aggravation under 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306(b).  Id.  Accordingly, the Board concludes 
that service connection for patellofemoral syndrome of the 
bilateral knees with osteoarthritis is not warranted.


ORDER

Service connection for patellofemoral syndrome of the 
bilateral knees with osteoarthritis is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


